          Case 1:20-cv-01603-NONE-SAB Document 15 Filed 12/29/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KIANDRA HOLMAN,                                     Case No. 1:20-cv-01603-NONE-SAB

12                  Plaintiff,                           ORDER REQUIRING WILLIAM M. HOGG
                                                         TO FILE SUPPLEMENTAL BRIEFING IN
13           v.                                          SUPPORT OF HIS PRO HAC VICE
                                                         APPLICATION
14   BATH & BODY WORKS, LLC, et al.,
                                                         SEVEN DAY DEADLINE
15                  Defendants.

16

17          Currently before the court is an application for admission to practice pro hac vice under

18 the provisions of Local Rule 180(b)(2) of the Local Rules of Practice of the United States

19 District Court for this District filed by William M. Hogg. On December 23, 2020, Mr. Hogg

20 filed the application along with an opposition to Defendants’ motion to compel arbitration.

21 Based on review of the opposition and the declaration filed by Mr. Hogg it appears that Mr.

22 Hogg is actively involved as Plaintiff’s attorney in prosecuting the case.

23          The Local Rules of the Eastern District of California provide that an attorney is ineligible

24 to appear and participate in a particular case pro hac vice if any of the following apply: “(i) the

25 attorney resides in California, (ii) the attorney is regularly employed in California, or (iii) the

26 attorney is regularly engaged in professional activities in California.” L.R. 180(b)(2). Mr. Hogg

27 lists three other cases in which he has made application to be admitted to practice pro hac vice in

28 this District in recent years: Franklin v. Community Medical Centers, Case No. 1:19-cv-00709-


                                                     1
          Case 1:20-cv-01603-NONE-SAB Document 15 Filed 12/29/20 Page 2 of 3


 1 LJO-SKO (E.D. Cal.) (application approved June 27, 2019); Franklin v. San Joaquin General

 2 Hospital, Case No. 2:19-cv-00907-JAM-DB (E.D. Cal.) (application approved June 26, 2019);

 3 and Sousa v. Walmart, Inc., Case No. 1:20-cv-0500-DAD-EPG (E.D. Cal.) (application

 4 approved December 1, 2020). The Court notes that review of the docket shows that Mr. Hogg

 5 has filed documents and appeared at hearings for the plaintiff in Franklin v. San Joaquin General

 6 Hospital, 2:19-cv-00907-JAM-DB.

 7         Upon examination of Court records, in the past several years Mr. Hogg has also applied

 8 for an application to be admitted to practice pro hac vice in California in Garcia v. Great Wolf

 9 Resort Holdings, Inc., Case No. 8:20-cv-00695-JLS-KESA (S.D. Cal.) (application approved

10 April 14, 2020); Taylor v. Eclipse Senior Living, Case No. 3:20-cv-00190-LAB-WVG (S.D.

11 Cal.) (application approved July 15, 2020); Archuleta v. ContextLogic, Inc., Case No. 4:20-cv-

12 04331-SBA (N.D. Cal.) (application approved July 17, 2020); Britt v. ContextLogic, Inc., Case

13 No. 3:20-cv-04333-WHA (N.D. Cal.) (application approved July 17, 2020); Nguyen v. EOS IT

14 Management Solutions, Inc., Case No. 5:17-cv-03604-EJD (N.D. Cal.) (application approved

15 May 2, 2018); Palega v. The Property Sciences Group, Inc., Case No. 3:17-cv-00855-WHA

16 (N.D. Cal.) (application approved February 24, 2017); and Swamy v. Title Source Inc., Case No.

17 3:17-cv-01175-WHA (N.D. Cal) (application approved May 18, 2017).

18         The Court notes that the record demonstrates that Mr. Hogg was actively engaged in

19 litigating the current action as well as Franklin 2:19-cv-00907-JAM-DB (filing documents and

20 appearing at motion hearing), Archuleta, 4:20-cv-04331-SAB (filing signed documents in the

21 record); Britt, 2:30-cv-04333-WHA (filing signed documents and appearing at case management

22 conference and hearing on motion to compel arbitration for plaintiff); and Palega, 3:17-cv-

23 00855-WHA (filing signed documents in the record and signing settlement agreement).

24         The Supreme Court has described a pro hac vice attorney as one time or occasional

25 practitioners. Frazier v. Heebe, 482 U.S. 641, 647 (1987). The right to appear pro hac vice is

26 not absolute and a court may deny the application by setting forth reasons for the denial. United

27 States v. Ries, 100 F.3d 1469, 1471-72 (9th Cir. 1996). In addressing whether an attorney has

28 been regularly practicing in California, the Ninth Circuit considered whether the attorney


                                                   2
          Case 1:20-cv-01603-NONE-SAB Document 15 Filed 12/29/20 Page 3 of 3


 1 physically appeared before the district court, signed pleadings, and had contact with the

 2 plaintiffs, whether an attorney licensed in California remained the sole attorney responsible to

 3 the plaintiff, and whether the attorney rendered legal advice to the client. Winterrowd v. Am.

 4 Gen. Annuity Ins. Co., 556 F.3d 815, 825 (9th Cir. 2009).

 5            Upon review of the records of the court, it appears that Mr. Hogg may be regularly

 6 engaged in professional activities in California. Accordingly, IT IS HEREBY ORDERED that,

 7 within seven (7) days of the date of entry of this order, Mr. Hogg shall file supplemental briefing

 8 addressing his representation of the plaintiffs in each of the above referenced action.

 9 IT IS SO ORDERED.

10
     Dated:     December 29, 2020
11                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
